I am of opinion that the judgment of the Circuit Court should be affirmed. In reaching this conclusion I have considered the portion of Wichman Street involved as a residential area. Such was the conclusion of fact found by the Special Master, who probably made a careful inspection of Wichman Street and who had the benefit of seeing and observing the witnesses. This finding of fact was confirmed by the Circuit Judge.
While the decisions upon the question are widely divergent, I think the view adopted by the Circuit Judge is in accord with the great weight of authority and is sound in principle. His view is also in accord with the modern trend of the decisions in those jurisdictions where the precise question arose as one of first impression. Jordan et al. v.Nesmith et al., 132 Okla. 226, 269 P. 1096; Williams etal. v. Montgomery et al., 184 Miss. 547, 186 So. 302; Albrightet al. v. Crim et al., 97 Ind. App. 388,185 N.E. 304; Arthur et al. v. Virkler et al., 144 Misc. 483,258 N YS 886.
I think the following language from the recent case ofKundinger et al. v. Bagnasco et al., 298 Mich. 15,298 N.W. 386 387, decided in June, 1941, clearly and correctly sets forth the applicable principles of law: "It requires no expert opinion to reach the conclusion that a funeral establishment, as a constant reminder of death, has a depressing influence upon most people. Funerals, hearses, coffins, the keeping of dead bodies on the premises, the comings and goings of bereaved persons, are conducive to depression, and sorrow, and deprive a home of the comfort and repose to which its owners are entitled. It is not necessary to show danger from disease or unpleasantness of odors arising from the maintenance of such a business in order to enjoin it. Arthur v. Virkler, 144 Misc. 483,258 N YS. 886; Williams v. Montgomery, 184 Miss. 547,186 So. 302. Emotions, caused by the constant contemplation *Page 109 
of death, as well as the realization that the bodies of deceased persons are often, if not continuously, on such premises as those here in question, are more acute in their painfulness, in many cases, than suffering perceived through the senses; and mental pain and suffering are elements of damage, in the eyes of the law. Where there can be said to be a long-established residential district, such as in this case, the intrusion of the funeral business therein will be restrained as a nuisance by injunction."
In reaching a conclusion in a case of this kind it is necessary to bear in mind the particular facts involved. Cases may arise in a residential area where those complaining are so far removed that they could not reasonably be said to be affected, or where they have allowed a funeral home to be permanently established and remain for an appreciable length of time unchallenged. We are not dealing now with cases of the kind just mentioned. Under the facts found by the Special Master and Circuit Judge, I think the injunction sought should be granted.